                          Case:20-00899-swd               Doc #:6 Filed: 03/03/20             Page 1 of 1

                                  UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                                            Case No. DG 20‐
Alan P. and Dawn M. Korstanje,                                              Chapter 13
                                                                            Hon. Scott W. Dales
                                    Debtors                                 Filed:
                                                      /

                                            ORIGINAL CHAPTER 13 PLAN
PREAMBLE

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable.

             In the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated.

              You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
              have an attorney, you may wish to consult one.

              If you oppose the Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file an objection
              to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
              Bankruptcy Court. The Bankruptcy Court may confirm this Plan without further notice if no objection to confirmation is
              filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
              Plan.

              The following matters may be of particular importance. Debtors must check one box on each line to state whether or not
              the Plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
              provision will be ineffective if set out later in the Plan.

A limit on the amount of a secured claim, set out in Paragraph III.C.2.c and III.C.1.f., which         Included
                                                                                                                       X   Not included
may result in a partial payment or no payment at all to the secured creditor
Avoidance of a judicial lien or nonpossessory, nonpurchase‐money security interest, set out in          Included
                                                                                                                       X    Not included
Paragraph IV.R.
Nonstandard provisions, set out in Paragraph IV.R.                                                      Included       X Not included

I.   PLAN PARAMETERS
     A. APPLICABLE COMMITMENT PERIOD (ACP) ‐ 11 U.S.C. § 1325(b)(4).
         (   ) The ACP is 60 months.
         (X) The ACP is 36 months. However, the duration of payments may be extended to complete the Plan.
     B. LIQUIDATION ANALYSIS.
         1. Debtor(s) assert(s) the non‐exempt equity in the case is $103,110.09.
         2. The liquidation value of the estate as required by 11 U.S.C. § 1325(a)(4) is $103,110.09. This amount represents the
            calculation by the Debtor(s) of non‐exempt equity in the case, minus priority unsecured claims and other allowable
            deductions.




                                                          1- As updated on 10‐10‐19
